UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6937



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


TYSEAN SHARIF BENNETT,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Terrence W. Boyle,
District Judge. (CR-01-215; CA-04-379-5-BO)


Submitted:    January 19, 2006               Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tysean Sharif Bennett, Appellant Pro Se. Jennifer P. May-Parker,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tysean    Sharif   Bennett     seeks    to   appeal    the    district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies     this    standard    by

demonstrating that reasonable jurists would find both that the

district   court’s    assessment     of   his     constitutional    claims     is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Bennett

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                    - 2 -